—In an action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Queens County (Dye, J.), dated August 23, 2000, which granted the motion of the defendant Rodolfo Perez for summary judgment dismissing the complaint insofar as asserted against him on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the respondent’s motion for summary judgment, as he demonstrated his entitlement to judgment as a matter of law, and the plaintiff failed to come forward with competent evidence to raise an issue of fact (see, Lopez v Senatore, 65 NY2d 1017, 1019; Guzman v Michael Mgt., 266 AD2d 508; Smith v Askew, 264 AD2d 834; Noble v Ackerman, 252 AD2d 392, 394; Medina v Zalmen Reis & Assocs., 239 AD2d 394; Friedman v U-Haul Truck Rental, 216 AD2d 266; Marshall v Albano, 182 AD2d 614). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.